Exhibit 10.1

 

 

EXECUTION COPY

 

 

AMENDMENT NO. 3

 

Dated as of March 31, 2014

 

to

 

CREDIT AGREEMENT

 

Dated as of March 11, 2011

 

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of March 31, 2014 by and
among HCP, Inc., a Maryland corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent’) and as
Alternative Currency Fronting Lender (in such capacity, the “Alternative
Currency Fronting Lender”), under that certain Credit Agreement dated as of
March 11, 2011 by and among the Borrower, the Lenders and the Administrative
Agent (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders, the Alternative Currency
Fronting Lender and the Administrative Agent agree to an amendment to the Credit
Agreement; and

 

WHEREAS, the Borrower, the Lenders, the Alternative Currency Fronting Lender and
the Administrative Agent have so agreed on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders, the Alternative Currency Fronting Lender and the Administrative Agent
hereby agree to enter into this Amendment.

 

1.         Amendment to the Credit Agreement.  Effective as of the Amendment
No. 3 Effective Date (as defined below), the parties hereto agree that the
Credit Agreement is hereby amended as follows:

 

(a)        The definition of “Aggregate Revolving Commitments” appearing in
Section 1.01 of the Credit Agreement is amended to (i) delete the reference to
“Closing Date” appearing therein and to replace such reference with a reference
to “Amendment No. 3 Effective Date”  and (ii) delete the reference to
“$1,500,000,000” appearing therein and to replace such reference with a
reference to “$2,000,000,000”.

 

(b)        The definition of “Alternative Currency” appearing in Section 1.01 of
the Credit Agreement is amended to insert the parenthetical “(other than
Dollars)” immediately after the reference to “LIBOR Quoted Currency” appearing
therein.

 

(c)        The definition of “Alternative Currency Sublimit” appearing in
Section 1.01 of the Credit Agreement is amended to delete the reference to
“$500,000,000” appearing therein and to replace such reference with a reference
to “$750,000,000”.

 

--------------------------------------------------------------------------------


 

(d)        The definition of “Amendment No. 1 Effective Date” appearing in
Section 1.01 of the Credit Agreement is deleted in its entirety.

 

(e)        The definition of “Applicable Percentage” appearing in Section 1.01
of the Credit Agreement is amended to delete the reference to “initial
Applicable Percentages of each Lender” appearing in the last sentence thereof
and to replace such reference with a reference to “Applicable Percentages of
each Lender as of the Amendment No. 3 Effective Date”.

 

(f)        The definition of “Applicable Rate” appearing in Section 1.01 of the
Credit Agreement is amended to amend and restate the table appearing therein in
its entirety as follows:

 

 

 

 

 

Revolving Loans

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

1

 

>A- / >A3

 

87.5 bps

 

 

0 bps

 

 

 

 

 

 

 

 

 

 

2

 

BBB+ / Baa1

 

92.5 bps

 

 

0 bps

 

 

 

 

 

 

 

 

 

 

3

 

BBB / Baa2

 

105.0 bps

 

 

5.0 bps

 

 

 

 

 

 

 

 

 

 

4

 

BBB- / Baa3

 

130.0 bps

 

 

30.0 bps

 

 

 

 

 

 

 

 

 

 

5

 

<BBB- /
<Baa3 or non-rated

 

170.0 bps

 

 

70.0 bps

 

 

 

(g)        The definition of “Change in Law” appearing in Section 1.01 of the
Credit Agreement is amended to insert the following proviso immediately before
the period at the end thereof:

 

“; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued”

 

(h)        The definition of “Code” appearing in Section 1.01 of the Credit
Agreement is amended to add the phrase “, as amended” to the end thereof.

 

(i)         The definition of “Consolidated Fixed Charges” appearing in
Section 1.01 of the Credit Agreement is amended to insert the word “cash”
immediately before the word “dividends” appearing in clause (c) thereof.

 

(j)         The definition of “Default Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the words “and any Mandatory Cost”
appearing therein.

 

2

--------------------------------------------------------------------------------


 

(k)        The definition of “Eurocurrency Rate” appearing in Section 1.01 of
the Credit Agreement is amended to (i) delete the phrase “the rate per annum
equal to the British Bankers Association LIBOR rate or the successor thereto as
approved by the Administrative Agent if the British Bankers Association is no
longer making a LIBOR rate available (“LIBOR”), as published by Reuters” and
replace such phrase with “the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) administered by ICE Benchmark Administration (or a
comparable or successor rate which is reasonably approved by the Administrative
Agent), as published by the applicable Bloomberg screen page”, (ii) delete the
word “and” appearing at the end of clause (a)(ii)(B) thereof and (iii) add the
phrase “; provided that, if the Eurocurrency Rate determined in accordance with
clauses (i) or (ii) above is below zero, such rate shall be deemed to be zero
for purposes of this Agreement; and” to the end of clause (a) thereof.

 

(l)         The definition of “Excluded Taxes” appearing in Section 1.01 of the
Credit Agreement is amended to (i) add the phrase “in each case, (i)”
immediately following the phrase “and franchise taxes” appearing in clause
(a) thereof, (ii) add the phrase “or (ii) that are Other Connection Taxes” to
the end of clause (a) thereof and (iii) amend and restate clause (e) thereof in
its entirety as follows:

 

“(e) United States federal withholding Taxes imposed under FATCA”

 

(m)       The definition of “Facility Fee Rate” appearing in Section 1.01 of the
Credit Agreement is amended to amend and restate the table appearing therein in
its entirety as follows:

 

Pricing Level

 

Facility Fee

1

 

12.5 bps

2

 

15.0 bps

3

 

20.0 bps

4

 

25.0 bps

5

 

30.0 bps

 

(n)        The definition of “FATCA” appearing in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“FATCA” means Sections 1471 through 1474 of the Code , as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into pursuant thereto.

 

(o)        The definition of “Fee Letter” appearing in Section 1.01 of the
Credit Agreement is amended to delete the reference to “February 1, 2011”
appearing therein and to replace such reference with a reference to “January 31,
2014”.

 

(p)        The definition of “Interest Period” appearing in Section 1.01 of the
Credit Agreement is amended to (i) delete the first reference to “one” appearing
therein and to replace such reference with a reference to “one week or one” and
(ii) insert the parenthetical “(in each case, subject to availability)”
immediately after the word “thereafter” appearing therein.

 

(q)        The definition of “Mandatory Cost” appearing in Section 1.01 of the
Credit Agreement is deleted in its entirety.

 

3

--------------------------------------------------------------------------------


 

(r)        The definition of “Material Non-Recourse Indebtedness” appearing in
Section 1.01 of the Credit Agreement is deleted in its entirety.

 

(s)        The definition of “Net Cash Proceeds” appearing in Section 1.01 of
the Credit Agreement is deleted in its entirety.

 

(t)         The definition of “Other Taxes” appearing in Section 1.01 of the
Credit Agreement is amended to add the phrase “except any such taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06 or Section 10.13)” to the end thereof.

 

(u)        The definition of “Public Equity Issuance” appearing in Section 1.01
of the Credit Agreement is deleted in its entirety.

 

(v)        The definition of “Revolving Maturity Date” appearing in Section 1.01
of the Credit Agreement is amended to delete the reference to “March 11, 2016”
appearing therein and to replace such reference with a reference to “March 31,
2018”.

 

(w)       The definition of “Secured Debt Ratio” appearing in Section 1.01 of
the Credit Agreement is amended to insert the following sentence at the end
thereof:

 

“Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, the aggregate amount of all unrestricted cash and cash equivalents
on such date deducted from Secured Debt pursuant to the definition of
Consolidated Total Indebtedness shall exclude the aggregate amount of all such
unrestricted cash and cash equivalents used to determine the Unsecured Leverage
Ratio as of such date.”

 

(x)        The definition of “Unsecured Debt” appearing in Section 1.01 of the
Credit Agreement is amended to insert the words “or a Guarantee of Secured Debt”
immediately before the period at the end thereof.

 

(y)        The definition of “Unsecured Leverage Ratio” appearing in
Section 1.01 of the Credit Agreement is amended to insert the following sentence
at the end thereof:

 

“Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, the aggregate amount of all unrestricted cash and cash equivalents
on such date deducted from Unsecured Debt pursuant to the definition of
Consolidated Total Indebtedness shall exclude the aggregate amount of all such
unrestricted cash and cash equivalents used to determine the Secured Debt Ratio
as of such date.”

 

(z)        Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order:

 

“Amendment No. 3 Effective Date” means March 31, 2014.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

4

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.

 

“Sanction(s)” means, with respect to any Person, any international economic
sanction administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority, in each
case to the extent applicable to such Person.

 

(aa)      Section 1.05 of the Credit Agreement is amended to add the following
as a new clause (c) thereof:

 

“(c)      The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.”

 

(bb)      Section 2.01 of the Credit Agreement is hereby amended to (i) delete
the reference to “all Loans denominated in Alternative Currencies” appearing in
clause (ii) thereof and to replace such reference with a reference to “all
Committed Revolving Loans denominated in Alternative Currencies”, (ii) delete
the word “and” appearing at the end of clause (ii) thereof and to replace it
with a comma, (iii) delete the word “Committed” appearing in clause
(iii) thereof and (iv) insert the following phrase immediately before the period
at the end of the first sentence thereof:

 

“and (iv) the aggregate Outstanding Amount of all Committed Revolving Loans
denominated in an Alternative Currency fronted by any Alternative Currency
Fronting Lender shall not exceed $37,500,000”

 

(cc)      Section 2.02(f) of the Credit Agreement is amended to delete the first
reference to “amount” appearing in each of clauses (iv) and (v) thereof and to
replace each such reference with a reference to “Dollar Equivalent”.

 

5

--------------------------------------------------------------------------------


 

(dd)      Section 2.05(a) of the Credit Agreement is amended and restated in its
entirety as follows:

 

“(a) Negotiated Rate Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender, severally and for itself alone, may (but is not
obligated to) make one or more loans (which loans may be made in Dollars or in
any Alternative Currency) (each such loan, a “Negotiated Rate Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate Outstanding Amount not to exceed at any time (i) the Negotiated
Rate Sublimit and (ii) with respect to Negotiated Rate Loans made in an
Alternative Currency (plus the aggregate Outstanding Amount of all Committed
Revolving Loans denominated in an Alternative Currency), the Alternative
Currency Sublimit, notwithstanding the fact that such Negotiated Rate Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of such Lender may exceed the
amount of such Lender’s Revolving Commitment; provided, that Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments; and,
provided further, that Negotiated Rate Loans shall be available to the Borrower
for periods of one day to 180 days, so long as both the corporate rating of the
Borrower by S&P is BBB- or better and the senior implied rating of the Borrower
by Moody’s is Baa3 or better.  It is understood that should a Lender make a
Negotiated Rate Loan it shall not relieve such Lender from its obligation to
make its pro rata share of any future Committed Revolving Loan even if after
making such Committed Revolving Loan the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of such Lender, together with the
Outstanding Amount of its Negotiated Rate Loans, exceeds the amount of such
Lender’s Revolving Commitment.”

 

(ee)      Section 2.05(b) of the Credit Agreement is amended and restated in its
entirety as follows:

 

“(b) Procedure for Negotiated Rate Loans.  The Borrower may, from time to time,
approach one or more of the Lenders to determine whether such Lender or Lenders
will make one or more Negotiated Rate Loans.  The Borrower and any Lender or
Lenders shall, if each of them in their sole discretion elects to do so, agree
to enter into one or more Negotiated Rate Loans as part of such proposed
Negotiated Rate Borrowing on mutually agreed-upon terms, including the Interest
Period with respect thereto, and notify the Administrative Agent by delivering a
written Negotiated Rate Loan Notice from the Borrower and the Lender or Lenders
proposing to make Negotiated Rate Loans (i) with respect to Negotiated Rate
Loans denominated in Dollars, before 12:00 Noon on the date of the funding of
such Negotiated Rate Loan, which shall be a Business Day (the “Negotiated Rate
Funding Date”) and (ii) with respect to Negotiated Rate Loans denominated in any
Alternative Currency, before 12:00 Noon two (2) Business Days prior to the
Negotiated Rate Funding Date.  Such Negotiated Rate Loan Notice shall specify
the amount of each Negotiated Rate Loan that such Lender or Lenders will make as
part of such proposed Negotiated Rate Borrowing, the Negotiated Rate Funding
Date, the currency of the Negotiated Rate Loan requested, the date or dates of
maturity thereof, which date or dates may not occur after the Revolving Maturity
Date, the rate or rates of interest applicable thereto and all other terms
thereof.  Each Negotiated Rate Loan shall be made pursuant to a Negotiated Rate
Loan Notice.  In lieu of delivering the written Negotiated Rate Loan Notice
described above, the Borrower may give the Administrative Agent telephonic
notice of any Negotiated Rate Borrowing by the time required under this
clause (b), provided that such telephonic notice shall be confirmed by delivery
of a written Negotiated Rate Loan Notice to the Administrative Agent by no later
than 2:00 p.m., on the date of such telephonic notice.”

 

6

--------------------------------------------------------------------------------

 


 

(ff)       Section 2.05(c) of the Credit Agreement is amended to (i) insert the
words “in Dollars” in the title thereof and (ii) insert the word “applicable”
immediately before the first reference to “Negotiated Rate Funding Date”
appearing therein.

 

(gg)      Section 2.05 of the Credit Agreement is amended to insert the
following as a new clause (d) thereof:

 

“(d) Funding of Negotiated Rate Loans in Alternative Currencies.  No later than
(i) the Applicable Time on the applicable Negotiated Rate Funding Date, each
applicable Lender will, at the option of the Borrower, make available directly
to the Borrower such Negotiated Rate Loans in the applicable currency either by
(A) crediting the account of the Borrower on the books of such Lender with the
amount of such funds or (B) wire transfer of such funds to the account of the
Borrower, in each case in accordance with instructions provided to (and
reasonably acceptable to) such Lender by the Borrower and (ii) promptly
following receipt thereof, the Borrower shall provide the Administrative Agent
written notice of receipt of the proceeds of such Negotiated Rate Loan.”

 

(hh)      Section 2.09 of the Credit Agreement is amended to delete the words
“plus (in the case of a Eurocurrency Rate Loan of any Lender which is lent from
a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost” appearing in clause (i) thereof.

 

(ii)        Section 2.16(a) of the Credit Agreement is amended to delete the
amount “$2,000,000,000” appearing therein and to replace such amount with
“$2,500,000,000”.

 

(jj)        Section 3.04(a)(i) of the Credit Agreement is amended to (i) delete
the “(A)” appearing in the parenthetical therein and (ii) delete the words “and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank to the extent reflected in the Mandatory Cost,
other than as set forth below)”.

 

(kk)      Section 3.04(a) of the Credit Agreement is amended to (i) insert the
word “or” at the end of clause (ii) thereof, (ii) delete clause (iii) thereof in
its entirety and (iii) redesignate clause (iv) thereof as clause (iii) thereof.

 

(ll)        Section 3.04(b) of the Credit Agreement is amended to (i) add the
phrase “or liquidity” immediately following the phrase “if any, regarding
capital” appearing therein and (ii) add the phrase “and liquidity” immediately
following the phrase “with respect to capital adequacy” appearing therein.

 

(mm)    Section 3.04(e) of the Credit Agreement is amended to delete the
parenthetical “(except to the extent that compensation for such required
reserves is included in the Mandatory Cost)” appearing therein.

 

(nn)      Section 4.02(d) of the Credit Agreement is amended to delete the first
parenthetical appearing therein and to replace such parenthetical with the
following parenthetical:

 

“(in the case of any Loans (other than Negotiated Rate Loans) to be denominated
in an Alternative Currency), the applicable Lenders (in the case of any
Negotiated Rate Loans to be denominated in an Alternative Currency)”

 

7

--------------------------------------------------------------------------------


 

(oo)      Article V of the Credit Agreement is amended to insert the following
as a new Section 5.19 thereof:

 

“5.19  Sanctions.

 

Neither the Borrower, nor any Subsidiary of the Borrower, nor, to the knowledge
of the chief executive officer, chief financial officer or general counsel of
the Borrower, any director, officer or employee thereof is an individual or
entity currently the subject of any Sanctions or in violation of any Sanctions,
nor is the Borrower or any Subsidiary of the Borrower located, organized or
resident in a Designated Jurisdiction.”

 

(pp)      Section 7.10(e) of the Credit Agreement is amended to delete the
reference to “less than (i) $8,011,509,000 plus (ii) 85% of Net Cash Proceeds
from all Public Equity Issuances subsequent to the Amendment No. 1 Effective
Date” and to replace such reference with a reference to “$9,500,000,000”.

 

(qq)      Article VII of the Credit Agreement is amended to insert the following
as a new Section 7.11 thereof:

 

“7.11  Sanctions.

 

Directly or indirectly, use any part of the proceeds of any Credit Extension or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is known by the chief executive officer, chief financial
officer or general counsel of the Borrower to be the subject of Sanctions, or in
any other manner that will result in a violation by any Person of Sanctions.”

 

(rr)       Section 8.01(e) of the Credit Agreement is amended to (i) delete the
“(A)” appearing therein, (ii) delete the words “or (B) any Material Non-Recourse
Indebtedness is not paid when due at stated maturity or has been declared due
and payable in full prior to its stated maturity or any other event occurs that
causes any Material Non-Recourse Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Material Non-Recourse
Indebtedness to be made, prior to its stated maturity” appearing therein and
(iii) delete the reference to “clauses (A) and (B)” appearing therein and
replace such reference with a reference to “the foregoing clause (i)”.

 

(ss)       Section 10.04(a) of the Credit Agreement is amended to (i) delete the
reference to “one counsel” appearing in clause (i) thereof and to replace such
reference with a reference to “one primary counsel” and (ii) to delete the
reference to “disbursements of counsel” appearing in clause (iii) thereof and to
replace such reference with a reference to “disbursements of one primary
counsel”.

 

(tt)        Section 10.04(b) of the Credit Agreement is amended to (i) insert
“(A)” immediately before the “(x)” appearing therein and (ii) insert the
following immediately before the period appearing at the end of the first
sentence thereof:

 

“or (B) arise out of a dispute solely among Indemnitees and not resulting from
any act or omission by the Borrower or any of its Affiliates (other than any
such losses, claims, damages, penalties, liabilities or related expenses against
an Indemnitee in its capacity or in fulfilling its role as an Agent)”

 

8

--------------------------------------------------------------------------------


 

(uu)      Section 10.06(d) of the Credit Agreement is amended to insert the
following at the end thereof:

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

 

(vv)      Schedule 1.01 to the Credit Agreement is deleted in its entirety.

 

(ww)    Exhibit D to the Credit Agreement is hereby amended to delete the
reference to “pay to the order of [        ] or registered assigns” appearing
therein and replace such reference with ““pay [        ] or its registered
assigns”.

 

(xx)      The Revolving Commitments of certain of the Lenders (the “Increasing
Lenders”) are hereby increased as set forth on Schedule 2.01 attached hereto. 
The New Lenders (defined below) are hereby deemed to be Lenders for all purposes
of the Loan Documents.  The Departing Lenders (defined below) shall no longer be
Lenders for all purposes of the Loan Documents.  Accordingly, each of Schedule
2.01 and Schedule 2.02 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 and Schedule 2.02 attached hereto,
respectively.

 

2.         New Lenders.

 

(a)        Each of the undersigned financial institutions that is not a party to
the Credit Agreement prior to the Amendment No. 3 Effective Date (each, a “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the Amendment No. 3 Effective Date, become a Lender for all
purposes of the Credit Agreement, with a Revolving Commitment as set forth on
Schedule 2.01 attached hereto.

 

(b)        Each undersigned New Lender (i) represents and warrants that (A) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and by the Credit Agreement and to become a Lender under the Credit Agreement,
(B) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to become a Lender, (C) from
and after the Amendment No. 3 Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, and (D) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment on the basis of which it has
made such analysis and

 

9

--------------------------------------------------------------------------------


 

decision independently and without reliance on the Administrative Agent, any
Lender or the L/C Issuer; and (ii) agrees that it will (A) independently and
without reliance on the Administrative Agent or any Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (B)  perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender.

 

3.         Departing Lenders.  The parties hereto hereby acknowledge and agree
that:

 

(a)        Each Lender listed on Annex I attached hereto (each a “Departing
Lender” and collectively the “Departing Lenders”) is entering into this
Amendment solely to evidence its exit from the Credit Agreement and shall have
absolutely no obligation hereunder.  Upon the effectiveness hereof and the
payment described in Section 3(b) below, each Departing Lender shall no longer
(i) constitute a “Lender” for all purposes under the Loan Documents, (ii) be a
party to the Credit Agreement and (iii) have any obligations under any of the
Loan Documents, in each case, without further action required on the part of any
Person.

 

(b)        Upon the effectiveness hereof: (i) each Departing Lender’s “Revolving
Commitment” under the Credit Agreement shall be terminated, (ii) each Departing
Lender shall have received payment in full in immediately available funds of all
of its Loans, all interest thereon and all other amounts payable to it under the
Credit Agreement, (iii) each Departing Lender shall not be a Lender hereunder as
evidenced by its execution and delivery of its signature page hereto and (iv)
the defined term “Lenders” in the Credit Agreement shall exclude the Departing
Lenders.

 

4.         Conditions of Effectiveness.  The effectiveness of this Amendment
(the “Amendment No. 3 Effective Date”) is subject to the conditions precedent
that:

 

(a)        the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Lenders (including each Increasing
Lender, each New Lender and each Departing Lender), the Alternative Currency
Fronting Lender and the Administrative Agent;

 

(b)        the Administrative Agent shall have received such opinions,
instruments and documents as are reasonably requested by the Administrative
Agent;

 

(c)        the Administrative Agent shall have received payment of all fees and
expenses (including fees and expenses of counsel for the Administrative Agent)
due and payable in connection with this Amendment; and

 

(d)        the Administrative Agent shall have made such reallocations of each
Lender’s Applicable Percentage of the Total Revolving Outstandings under the
Credit Agreement (including the New Lenders, but excluding the Departing
Lenders) as are necessary in order that the Total Revolving Outstandings with
respect to such Lender reflects such Lender’s Applicable Percentage of the Total
Revolving Outstandings under the Credit Agreement as amended hereby.  The
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurocurrency Rate Loans and the reallocation described in this clause
(d), in each case on the terms and in the manner set forth in Section 3.05 of
the Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

5.         Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants as follows:

 

(a)        This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)        As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing, and (ii) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement as amended hereby or in any other Loan Document are true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement are deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.

 

6.         Reference to and Effect on the Credit Agreement.

 

(a)        Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as amended hereby.

 

(b)        Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.  Upon the
effectiveness hereof, this Amendment shall for all purposes constitute a Loan
Document.

 

(c)        Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the other Loan
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

 

7.         Governing Law.  This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

 

8.         Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9.         Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

HCP, INC.,

 

as the Borrower

 

 

 

 

 

 

 

By:

 /s/ Timothy M. Schoen

 

 

 

Name:

Timothy M. Schoen

 

 

Title:

Executive Vice President

 

 

 

and Chief Financial Officer

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------

 


 

 

BANK OF AMERICA, N.A.,

 

individually as a Lender, as Alternative Currency Fronting Lender and as
Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Yinghua Zhang

 

 

 

Name:

Yinghua Zhang

 

 

Title:

Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Nadeige S. Charles

 

 

 

Name:

Nadeige S. Charles

 

 

Title:

Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ John C. Rowland

 

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

USS AG. Stamford Branch

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Lana Gills

 

 

 

Name:

Lana Gills

 

 

Title:

Director

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

By:

 /s/ Jennifer Anderson

 

 

 

Name:

Jennifer Anderson

 

 

Title:

Associate Director

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Andrea S. Chen

 

 

 

Name:

Andrea S. Chen

 

 

Title:

Director

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

By

  /s/                           

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------

 


 

 

Name of Lender:

 

 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Amy Trapp

 

 

 

Name:

Amy Trapp

 

 

Title:

Managing Director

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

By:

 /s/ John Bosco

 

 

 

Name:

John Bosco

 

 

Title:

Director

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

CREDIT SUISSE AG. CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Christopher Day

 

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

By:

 /s/ Jean-Marc Vauclair

 

 

 

Name:

Jean-Marc Vauclair

 

 

Title:

Authorized Signatory

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

Goldman Sachs Bank USA

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

Morgan Stanley Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael King

 

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

Name of Lender:

 

 

 

Royal Bank of Canada

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Brian Gross

 

 

 

Name:

Brian Gross

 

 

Title:

Authorized Signatory

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------

 


 

 

 

Name of Lender:  THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Jeannine Pascal

 

 

 

 

Name:

JEANNINE PASCAL

 

 

 

Title:

VICE PRESIDENT

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

By:

 /s/ Vanessa Kurbatskly

 

 

 

 

Name:

Vanessa Kurbatskly

 

 

 

Title:

Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

The Bank of New York Mellon

 

 

 

 

 

 

 

 

By:

 /s/ Helga Blum

 

 

 

 

Name:

Helga Blum

 

 

 

Title:

Managing Director

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

The Bank of Nova Scotia

 

 

 

 

 

 

 

 

By:

 /s/ Eugene Dempsey

 

 

 

 

Name:

Eugene Dempsey

 

 

 

Title:

Director

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

 

 

 

 

 

By:

 /s/ Teuta Ghilaga

 

 

 

 

Name:

Teuta Ghilaga

 

 

 

Title:

Director

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

PNC Bank, NA

 

 

 

 

 

 

 

 

By:

 /s/ Tyler Lowry

 

 

 

 

Name:

Tyler Lowry

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

SunTrust Banks, Inc.

 

 

 

 

 

 

 

 

By:

 /s/ Katherine Bass

 

 

 

 

Name:

Katherine Bass

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

Regions Bank

 

 

 

 

 

 

 

 

By:

 /s/ Steven W. Mitchell

 

 

 

 

Name:

Steven W. Mitchell

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

KeyBank, N.A.

 

 

 

 

 

 

 

 

By:

 /s/ Bellini Lacey

 

 

 

 

Name:

Bellini Lacey

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender,

 

 

 

 

 

 

 

 

By:

 /s/ Ahaz A. Armstrong

 

 

 

 

Name:

Ahaz A. Armstrong

 

 

 

Title:

Assistant Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

Name of Lender:

 

 

 

 

 

U.S. Bank National Association, As Lender

 

 

 

 

 

 

 

 

By:

 /s/ Patrick J. Brown

 

 

 

 

Name:

Patrick J. Brown

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

CITY NATIONAL BANK,

a national banking institution

 

 

 

 

 

 

 

 

By:

 /s/ John Finnigan

 

 

 

 

Name:

John Finnigan

 

 

 

Title:

Senior Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 3 Effective Date, it is no longer a party to the Credit
Agreement

 

 

 

 

 

Name of Departing Lender:

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

By:

 /s/ Charles Weddell

 

 

 

 

Name:

Charles Weddell

 

 

 

Title:

Vice President

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 3 Effective Date, it is no longer a party to the Credit
Agreement

 

 

 

 

 

Name of Departing Lender:

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

 

NEW YORK BRANCH

 

 

 

 

 

 

 

 

By:

 /s/ Joel W.Y. Chou

 

 

 

 

Name:

Joel W.Y. Chou

 

 

 

Title:

AVP & Manager

 

 

 

 

 

 

 

 

For any Departing Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 3 Effective Date, it is no longer a party to the Credit
Agreement

 

 

 

 

 

Name of Departing Lender:

 

 

 

 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH

 

 

 

 

 

 

 

 

By:

 /s/ Henry C.R. Leu

 

 

 

 

Name:

Henry C.R. Leu

 

 

 

Title:

SVP & General Manager

 

 

 

 

 

 

 

 

For any Departing Lender requiring a second signature line:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 3 Effective Date, it is no longer a party to the Credit
Agreement

 

 

 

 

 

Name of Departing Lender:

 

 

 

 

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

 

 

 

 

 

 

 

 

By:

 /s/ Li Hua Huang

 

 

 

 

Name:

Li Hua Huang

 

 

 

Title:

VP & General Manager

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

 

 

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 3 Effective Date, it is no longer a party to the Credit
Agreement

 

 

 

 

 

Name of Departing Lender:

 

 

 

 

 

E.SUN COMMERCIAL BANK LIMITED,

 

 

LOS ANGELES BRANCH

 

 

 

 

 

 

 

 

By:

 /s/ Edward Chen

 

 

 

 

Name:

Edward Chen

 

 

 

Title:

Senior Vice President & General Manager

 

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of March 11, 2011

HCP, Inc.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

 

DEPARTING LENDERS

 

 

1.            Land Bank of Taiwan Los Angeles Branch

2.            Comerica Bank

3.            Chang Hwa Commercial Bank, Ltd., New York Branch

4.            E. Sun Commercial Bank Ltd., Los Angeles Branch

5.            Taiwan Cooperative Bank., Los Angeles Branch

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

 

 

Revolving
Commitment

 

 

 

 

Applicable
Percentage

 

Bank of America, N.A.

 

 

 

$135,000,000

 

 

 

 

6.750000000%

 

JPMorgan Chase Bank, N.A.

 

 

 

$135,000,000

 

 

 

 

6.750000000%

 

Citibank, N.A.

 

 

 

$130,000,000

 

 

 

 

6.500000000%

 

UBS AG, Stamford Branch

 

 

 

$130,000,000

 

 

 

 

6.500000000%

 

Wells Fargo Bank, National Association

 

 

 

$130,000,000

 

 

 

 

6.500000000%

 

Credit Agricole Corporate and Investment Bank

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

Goldman Sachs Bank USA

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

Morgan Stanley Bank, N.A.

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

Royal Bank of Canada

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

The Royal Bank of Scotland plc

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

Barclays Bank plc

 

 

 

$110,000,000

 

 

 

 

5.500000000%

 

The Bank of New York Mellon

 

 

 

$70,000,000

 

 

 

 

3.500000000%

 

The Bank of Nova Scotia

 

 

 

$70,000,000

 

 

 

 

3.500000000%

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

$70,000,000

 

 

 

 

3.500000000%

 

PNC Bank, National Association

 

 

 

$70,000,000

 

 

 

 

3.500000000%

 

SunTrust Bank

 

 

 

$70,000,000

 

 

 

 

3.500000000%

 

Regions Bank

 

 

 

$55,000,000

 

 

 

 

2.750000000%

 

KeyBank National Association

 

 

 

$50,000,000

 

 

 

 

2.500000000%

 

Branch Banking & Trust Company

 

 

 

$50,000,000

 

 

 

 

2.500000000%

 

U.S. Bank National Association

 

 

 

$45,000,000

 

 

 

 

2.250000000%

 

City National Bank

 

 

 

$20,000,000

 

 

 

 

1.000000000%

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$2,000,000,000

 

 

 

 

100.000000000%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

ALTERNATIVE CURRENCY

PARTICIPATING LENDER1

 

Lender

 

 

Euro

 

 

Sterling

 

 

Yen

 

 

Canadian
Dollars

 

 

Australian
Dollars

 

 

Swiss
Francs

 

Bank of America, N.A.

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

JPMorgan Chase Bank, N.A.

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Citibank, N.A.

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

UBS AG, Stamford Branch

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Wells Fargo Bank, National Association

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Credit Agricole Corporate and Investment Bank

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Credit Suisse AG, Cayman Islands Branch

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Goldman Sachs Bank USA

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Morgan Stanley Bank, N.A.

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Royal Bank of Canada

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

The Royal Bank of Scotland plc

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Barclays Bank plc

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

The Bank of New York Mellon

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

The Bank of Nova Scotia

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

PNC Bank, National Association

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

SunTrust Bank

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Regions Bank

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

KeyBank National Association

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

Branch Banking & Trust Company

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

U.S. Bank National Association

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

City National Bank

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

Yes

 

 

--------------------------------------------------------------------------------

1 The table indicates each Lender’s ability to fund in a particular currency
(e.g., Bank of America, N.A. can fund each of the six currencies).

 

--------------------------------------------------------------------------------